Citation Nr: 1120901	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for residuals of an appendectomy and cholecystectomy.

2.  Entitlement to service connection for residuals of a knot on the forehead. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1989 to September 1989.  The appellant also has unverified service with the Army Reserve National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the benefit sought on appeal.  The appellant appealed that decision, and the case was referred to the Board for appellate review.  

The Board notes that the appellant testified at a February 2011 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has claimed entitlement to service connection for residuals of an appendectomy and cholecystectomy, as well as entitlement to residuals of a knot on the forehead.  The Board finds that additional development is necessary with respect to the appellant's claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

In his initial claim the appellant asserted that he has residuals of an appendix rupture and surgery, as well as residuals from a knot on his forehead, including headaches, blurred vision and a scar.  

In an October 2006 letter the appellant stated that while doing sit-ups and running during an Army Fitness Program Test in May 2002 he began to feel pain in his right lower side.  He stated that he received treatment in service at that time.  He also indicated that he was hospitalized due to this injury in September 2003 and May 2006, at which time his appendix and gall bladder were removed.  He reported that since then he has had continuous pain in his right side.  

A January 2007 letter from one of the appellant's private physicians indicates that approximately 7 months earlier the appellant became seriously ill from his diabetes and had to have his gall bladder removed.  That physician indicated that the appellant has suffered from numerous medical conditions since that time, including gastritis and a possible umbilical hernia.  

In a July 2007 statement the appellant reported that he has irritable bowel, incontinence and erectile problems secondary to the surgery to remove his appendix and gall bladder.  

In his April 2008 Notice of Disagreement (NOD) the appellant stated that he believed that all of the conditions for which he had claimed entitlement to service connection were actually symptoms of type II diabetes mellitus.  He argued for entitlement to service connection for type II diabetes mellitus with residuals of headaches, blurred vision, erectile dysfunction and TIA attacks.  Entitlement to service connection for type II diabetes mellitus was denied in an October 2008 rating decision, which the appellant did not appeal.  

In his July 2009 Substantive Appeal (VA Form 9) the appellant stated that prior to his military service he had no health problems.  He reported that he began having headaches in 1989 and that he had a knot on his head that he stated was causing these headaches.  He stated that he continues to have severe headaches.  He also reiterated his statement that he began experiencing severe pain in his groin area in May 2002 during an Army Fitness Program Test and that he was on active duty status at that time.  

During his February 2011 hearing before a Veterans Law Judge the appellant stated that he has chronic headaches and blurred vision.  He reported that he was injured while at Fort Stewart, Georgia, in May 1994 during summer training when he bumped his head and that this resulted in the knot on his forehead.  He stated that he now has headaches, blurred vision and numbness down the left side of his face.  He also reported that he was diagnosed with TIA attacks.  With regard to his claimed residuals from the removal of his appendix and gall bladder the appellant stated that he has groin pain, irritable bowels, incontinence and erectile dysfunction.  He reported that while on drill during May 2006 he told his commanding officer that he was having lower stomach pain.  He indicated his believe that the pain became more severe after during physical training and that his condition was therefore aggravated or caused by it.  

Private treatment records from September 2005 indicate that the appellant reported right abdominal pain of one week's duration.  He stated that ever time he eats he gets gaseous distention and bloating following by pain.  Records from May 2006 indicate that the appellant reported right upper and lower quadrant pain and had a laparoscopic cholecystectomy and appendectomy due to chronic acalculous cholecystitis.  

Service treatment records from May 1994 indicate that the appellant reported headaches caused by a knot on his head.  The examiner indicated that the appellant was negative for trauma and diagnosed the bump as an epidermal inclusion cyst.  The cyst was drained and sutured.  Records from July 2000 indicate complaints of headaches.  Records from May 2002 indicate that the appellant reported experiencing groin pain after a 2-mile run.  As diagnosis of epididymitis was indicated.  Records from July 2002 indicate that the appellant reported coughing up blood and having severe headaches.  An assessment of sinusitis was made.  Records from May 2006 indicate that the appellant reported ongoing right side abdominal pain, exacerbated by his appendectomy and cholecystectomy.  

A June 2007 physical examination report indicated findings of diabetes mellitus, a seizure disorder, a recent stroke and frequent headaches.  Blurred vision, digestion problems and dizziness were also reported.  

The Board observes that, with respect to the appellant's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty training (INACDUTRA).  See 38 U.S.C.A. §§ 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2010). 

The evidence of record contains service treatment records from throughout the appellant's period of service with the Army Reserve National Guard.  However, there is nothing in the appellant's service records to indicate whether he was serving on periods of ACDUTRA or INACDUTRA at the times of his reported events.  

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).

The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., a period of active duty) does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that periods of ACDUTRA OR INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

On remand, the RO/AMC must attempt to obtain the appellant's service personnel records (SPRs) and verify all periods of active duty, ACDUTRA and INACDUTRA service.  Once the periods of service have been verified, the RO/AMC must delineate each period active duty, ACDUTRA and INACDUTRA service and determine whether the various presumptive provisions apply to these periods of service.  Based on these determinations, the RO/AMC should determine whether additional examination and/or opinion is warranted based upon the applicable legal standard(s). 

Finally, the Board requests that the appellant submit all records in his possession that may be capable of substantiating his claims, to include are post-service treatment records.  The appellant should also be requested to identify all of his periods of active duty, ACDUTRA and INACDUTRA service so that VA may assist him in verifying these periods of service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appellant and ask him to provide information on any private treatment records for the claimed conditions.  The RO/AMC should then obtain updated VA treatment records, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the claimed disabilities at issue in this remand.  If the appellant indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  The RO/AMC should also request that the appellant identify all of his periods of active duty, ACDUTRA and INACDUTRA.  

2.  Thereafter, the RO/AMC should contact the appropriate authorities, including any appropriate agency of National Guard unit, to verify all periods of ACDUTRA and INACDUTRA.  After delineating each period of the appellant's service and determining whether the various presumptive provisions apply to these periods of service the RO/AMC should determine whether additional examination and/or opinion is warranted based on the applicable legal standard(s).  All documentation should be included in the claims file.  If records cannot be located, a formal finding of unavailability should be associated with the claims file.  

3.  When the requested development has been completed the case should again be reviewed by the RO/AMC.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


